Citation Nr: 1727389	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her private psychologist



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served in the Marine Corps Reserve from April 1986 to April 1994, including multiple periods of active duty for training (ACDUTRA), and served on active duty from May 1997 to August 1997.  This matter comes before the Board    of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in March 2011, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the American Legion as her representative.  However, a representative    from Disable American Veterans represented her at the October 2016 Board hearing.  In May 2017, the Board sent the Veteran a letter advising her that if she wishes to be represented by Disabled American Veterans, she must submit a VA Form 21-22 naming them as her representative.  To date, the Veteran has not responded or submitted a new VA Form 21-22.  Therefore, the American Legion remains her representative.  See 38 C.F.R. § 14.631 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and depression, which she asserts were caused by sexual harassment during service.  In an August 2012 written statement, the Veteran indicated that she endured months of ongoing sexual comments, unwanted touching, and aggressive behavior while serving at Camp Lejeune and Camp Johnson from May 1987 through April 1989.  She further stated that she did not report the harassment, but she eventually requested and received a transfer to Cherry Point, North Carolina in April 1989, at which time the alleged harassment stopped.   

Many of the Veteran's personnel records from her Marine Corps Reserve service are illegible, and an October 2011 response from the National Personnel Records Center (NPRC) indicates that they are the best copies obtainable.  The records that are legible show that the Veteran served on ACDUTRA from December 8, 1986,    to April 30, 1987, which included seven weeks of training at Camp Lejeune.  However, a Statement of Service in the Marine Corps shows only one period of ACDUTRA during the time the alleged harassment occurred, which was from July 18, 1988, to July 31, 1988.  As the Veteran claims to have endured months of harassment during her Reserve service over the course of approximately two years, the Board finds that a remand is necessary in order to attempt to verify all of the Veteran's dates of ACDUTRA and inactive duty for training (INACDUTRA) prior to April 1989 and to attempt to verify the Veteran's assertion that she requested and received a transfer to a different unit in April 1989.   

Additionally, although service treatment records from the Veteran's 1997 Army service were obtained, the record does not show a request for service treatment records relating to her service in the Marine Corps Reserve from April 1986 to April 1994.  Therefore, on remand, the AOJ should request all service treatment records from the Veteran's Reserve service.
 
In her August 2012 written statement, the Veteran indicated that she was first diagnosed with depression at the base clinic at Presidio of Monterey in 1997.  However, a review of her service treatment records from Presidio of Monterey reveals no records of mental health treatment.  Therefore, on remand, the AOJ should request all outstanding clinical and/or hospital records from Presidio of Monterey. 

In May 2011, the Veteran submitted signed authorizations to obtain mental        health treatment records from Kaiser Permanente and her private psychologist,      Dr. McInroy.  Although the Veteran submitted selected pages of treatment records from Dr. McInroy, the record does not show that VA ever requested complete records of treatment from either Dr. McInroy or Kaiser Permanente.  Therefore,      on remand, the AOJ should request those records.   

During the October 2016 Board hearing, the Veteran testified that she applied for and was denied disability benefits from the Social Security Administration (SSA) after being medically disqualified from her job in law enforcement due to PTSD.  An April 2015 notation in the Veteran's claims file indicates that the Colorado Department of Human Services Disability Determination Services advised VA      that the Veteran's case was closed, and therefore, there was no need to request SSA records.  However, the Veteran testified that she was appealing the denial of SSA disability benefits.  Moreover, her SSA file might contain medical records relevant to her claim.  Therefore, on remand, the AOJ should also request the Veteran's complete SSA records, including all administrative decisions and underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  

Finally, as the Veteran claims that her migraines are secondary to PTSD and depression, that claim is inextricably intertwined with her service connection     claim for a psychiatric disorder.  Therefore, it is remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered)

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify through official sources all of the Veteran's periods of ACDUTRA and INACDUTRA prior to April 1989 and whether the Veteran requested and received a transfer to a different unit in April 1989.  If such cannot be accomplished, a formal finding of whether further attempts would be futile should be    made and the Veteran notified of such. 

2. Request through official sources the complete service treatment records from the Veteran's service in the Marine Corps Reserve from April 1986 to April 1994.  If such records cannot be obtained, a formal finding of whether further attempts to request the records would be futile should be made and the Veteran notified of such.

3. Request through official sources all clinical and/or hospital records regarding the Veteran's reported mental health treatment at Presidio of Monterey between May 1997 and August 1997.  If such records cannot be obtained, a formal finding of whether further attempts to request the records would be futile should be made and the Veteran notified of such.

4. With the Veteran's assistance as necessary, the AOJ should attempt to obtain:

a)  All private mental health treatment records from Kaiser Permanente from 2004 to 2007;

b)  Complete private treatment records from    Dr. McInroy from 2009 to the present; and

c)  All records from the Social Security Administration pertaining to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.

All attempts to secure this evidence must be documented in the claims file.  If any records are      not available, the Veteran should be notified of such.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




